Citation Nr: 1732777	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-12 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include non-ischemic cardiomyopathy.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.

These matters come before the Board of Veterans' Appeal (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke Virginia.

The August 2010 rating decision denied entitlement to service connection for hypertension, low back strain, right ankle sprain, and continued the previous denial of entitlement to service connection for non-ischemic cardiomyopathy.  The Veteran provided a notice of disagreement for all four issues; however, on his substantive appeal VA Form 9, the Veteran specified he was appealing his claims for service connection for hypertension, cardiomyopathy, and right ankle sprain only.

In an April 2016 rating decision, the RO granted entitlement to service connection for right ankle sprain.  As such, that issue is no longer on appeal.

The Veteran requested a Board hearing on his substantive appeal; however, in July 2016, the Veteran noted he was not in good enough health to travel for a hearing and that he wished for the Board to decide the issues based on the available record.  The request for a Board hearing was therefore withdrawn.

These matters were previously before the Board in August 2016, at which time they were remanded for further development. 

The issue of entitlement to service connection for a heart disorder, to include non-ischemic cardiomyopathy, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has hypertension that had its onset in service or is otherwise etiologically related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in April 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the December 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Finally it is noted that this appeal was remanded by the Board in August 2016 in order to afford the Veteran a new VA examination.  The Board is now satisfied that there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. Ap. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was afforded a VA examination in December 2016, which the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the remand directives were substantially complied with, and, thus, there is no Stegall violation in this case.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  

Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service, and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 703 F.3d at 1336; 38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Hypertension

The Veteran seeks entitlement to service connection for hypertension, which is defined as high arterial blood pressure.  Dorland's Illustrated Medical Dictionary 801 (28th ed. 1994).  Various criteria for its threshold have been suggested, ranging from 140 systolic and 90 diastolic to as high as 200 systolic and 110 diastolic.  Id.  For purposes of rating the disease, VA defines the term as meaning "that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm."  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran's service treatment records consistently indicated elevated blood pressure readings, including readings of 148/96 in January 1994, 149/90 in March 1995, and 200/100 in July 1995.

In March 2010, Dr. C.N. indicated that the Veteran had been a patient of his since 2003.  Dr. C.N. reviewed the Veteran's medical history and noted that, in July 1995, the Veteran's blood pressures were documented to be 146/90, but reached as high as 200/100 with exertion.  The physician noted a diagnosis of hypertension, and preceding it, the Veteran had a cardiac work-up at a VA hospital in 1996 and was found to have some chest pain and dyspnea.  Dr. C.N. noted there were few records afterwards to determine whether the Veteran had hypertension on a regular basis, but it was reportedly untreated.  Based on the Veteran's history and blood pressures documented in 1995, Dr. C.N. found that it was highly probable that the Veteran had hypertension in 1995 during service.

Pursuant to the August 2016 Board remand, the Veteran received a VA examination for his hypertension in December 2016.  The examiner noted that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100mm. or more.  At the time of the examination, the Veteran's averaged blood pressure was 110/70.  Based on a review of the examination findings and the Veteran's history, the examiner found that the Veteran's hypertension was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner considered the Veteran's retirement physical in March 1995 and noted that the blood pressure at that time was 146/96 with the Veteran complaining of chest pain for five days.  The examiner then found that the medical records were silent for hypertension and did not find blood pressure values that met the VA criteria for a diagnosis of hypertension. 

A review of the evidence indicates that the December 2016 VA examiner considered the Veteran's service treatment records and the lack of a hypertension diagnosis during service.  The examiner, however, did not address the elevated blood pressure readings consistently noted during service.  The Veteran's service treatment records indicate close to 20 readings where the diastolic blood pressure was predominantly 90mm. or greater, which would qualify for a hypertension diagnosis for VA purposes.  Furthermore, the examiner did not address the March 2010 physician's conclusion that the Veteran had hypertension as early as 1995.  Therefore, resolving reasonable doubt in Veteran favor of the Veteran, the Board finds that the Veteran's hypertension was caused by his time in service. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert. V. Derwinski, 1 Vet. App. 49 (1999); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, based on all of the foregoing, the Board finds that the evidence of record supports the claim, and that service connection for hypertension is therefore warranted.


ORDER

Service connection for hypertension is granted.


REMAND

The Veteran received a VA examination for his heart disorder in December 2016, and the examiner concluded that it was less likely than not that the Veteran's heart disorder was due to his hypertension.  As the Board has granted service connection for hypertension, a new examination is required to assess whether the heart condition is related to the Veteran's service-connected disability, either directly or by way of aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his heart disability.

The examiner is asked to opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's heart disability is due to or aggravated by his service-connected hypertension.

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.  

2.  After the above development has been completed, readjudicate the claims.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


